COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DR. CHARLES E. WILLIS, II; IVAN               §
 MOORHEAD; JOHN PLAIN; DR.
 RANEE GUMM, INDIVIDUALLY AND                  §
 AS TRUSTEE OF ELIZABETH
 ASHLEY GUMM LIVING TRUST AND                  §
 WILLIAM WILLEY GUMM LIVING
 TRUST; DR. WILLIAM GUMM,                      §              No. 08-11-00207-CV
 INDIVIDUALLY AND AS TRUSTEE
 OF ELIZABETH ASHLEY GUMM                      §                 Appeal from the
 LIVING TRUST AND WILLIAM
 WILLEY GUMM LIVING TRUST;                     §               431st District Court
 BREW PARTNERS, L.P.; KEN
 GROSSNER; GEORGE AND SHARON                  §             of Denton County, Texas
 TILLOTSON; AND GORDON AND
 JEANETTE MARTIN,                              §             (TC# 2008-30297-211)

                  Appellants,                  §

 v.                                            §

 PETER G. MARSHALL; PETER                      §
 MARSHALL & COMPANY, P.C., AND
 SUMMERS MARSHALL & COMPANY,                   §
 P.C.,

                  Appellees.
                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellants and their sureties, if any, see TEX. R. APP. P. 43.5, on the
judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating




                                                  2